Sedgwick, J.,
concurring.
The city established an automobile repair shop, and placed it in charge of Mr. Baughman as foreman and manager. He must be presumed to be an expert automobile repairer and fully competent to conduct such a shop and manage such a business. "We have generally held that, when a municipal corporation engages in such business, its responsibilities and liabilities are the same as are those of private corporations or individuals in the conduct of such an enterprise. The city sent an *332automobile to this shop for repairs,, and the foreman found that it was necessary to send for an article to be used in such repair. He did not apply to the mayor and council to send for the article, but himself sent the young man Furstenberg for it. It is said that Furstenberg was “a stranger,” and the foreman of the shop was not authorized to send “a stranger.” He was 18 years of age and accustomed to driving an automobile, and there co.uld be no objection to him personally as a proper party to perform such a duty for the repair shop. He was a stranger in the sense that he was not a regular employee of the city. It was “implied around that place if you go out any place you are going to take a car if you can get it.” They were in the automobile business, and- when the foreman found it necessary to have such a service performed without delay, as the evidence shows it was in this case, the mayor and every member of the council must have known (if they knew anything about how their repair shop was conducted) that automobiles were so used. A great- deal is said about driving an automobile as “a hazardous occupation,” etc. It may be driven in a hazardous way, and evidently was in this case.' But, would the city authorities have any right to contend that, if the foreman of their repair shop had immediate need of an article to be used in the general business of the shop, and was sending a young man, two years older than the law. names as the age to qualify him to drive an automobile, he should forbid the one so selected to take' one of the automobiles that were customarily used upon such errands, on the ground that an automobile is a dangerous thing? The foreman of the repair shop was in charge of that business. He was expressly and necessarily authorized to do those things that were ordinarily and reasonably necessary in carrying on the business. There was no one else to do it. The mayor and council could not do it if they were qualified. The city was running this shop by its foreman, and every act he did in the proper discharge *333of his duties in that business was the act of the city. The city, therefore, sent Furstenberg with this automobile to perform this service for the city, and the city is responsible for the manner in which it was performed.